Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction of first degree robbery and attempted first degree robbery is against the weight of the evidence. That contention is without merit. It was reasonable for the jury to infer from defendant’s conduct and from the circumstances surrounding the commission of the crimes that defendant acted intentionally (see, People v Steinberg, 79 NY2d 673, 682; People v Smith, 79 NY2d 309, 315).
The alleged prosecutorial misconduct did not deprive defendant of a fair trial. Although the prosecutor’s attempt to avoid a stipulation regarding blood stains found on defendant’s shirt constitutes misconduct, the prompt response and curative instruction by the trial court dispelled any potential prejudice (see, People v Maiello, 185 AD2d 726, lv denied 80 NY2d 1028). We further conclude that the jury would have reached the same result if the conduct had not occurred (see, People v Curley, 159 AD2d 969, lv denied 76 NY2d 733). We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.—Murder, 2nd Degree.) Present— Denman, P. J., Balio, Lawton, Doerr and Boehm, JJ.